Case: 13-13271    Date Filed: 04/21/2014   Page: 1 of 5


                                                           [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 13-13271
                           Non-Argument Calendar
                         ________________________

                     D.C. Docket No. 1:12-cr-20577-RSR-1


UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                     versus

BRANDON AGUAYO,

                                                            Defendant-Appellant.

                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        ________________________

                                (April 21, 2014)

Before MARTIN, FAY and COX, Circuit Judges.

PER CURIAM:

      Brandon Adam Aguayo appeals his below-guidelines sentence of 150

months imprisonment, followed by a lifetime term of supervised release, imposed
               Case: 13-13271     Date Filed: 04/21/2014    Page: 2 of 5


after pleading guilty to one count of enticement of a minor to engage in sexual

activity, in violation of 18 U.S.C. § 2422(b). Aguayo contends that his sentence of

150 months imprisonment followed by a lifetime term of supervised release is

substantively unreasonable even though it is a substantial downward departure

from the guideline range of 210–262 months. According to Aguayo, U.S.S.G. §

2G2.2 is overly harsh and should not be given deference. Additionally, Aguayo

contends that the district court failed to consider various factors in calculating his

sentence. Because Aguayo has not demonstrated that the district court abused its

discretion, we affirm.

                                I. Standard of Review

      We review the reasonableness of a sentence using a deferential abuse of

discretion standard of review. Gall v. United States, 552 U.S. 38, 41, 128 S. Ct.
586, 591 (2007). The party challenging the sentence has the burden of

demonstrating that the sentence is unreasonable in light of the record and factors

outlined in § 3553(a). United States v. Talley, 431 F.3d 784, 788 (11th Cir. 2005).

We will remand for resentencing only if the district court “committed a clear error

of judgment in weighing the § 3553(a) factors by arriving at a sentence that lies

outside the range of reasonable sentences dictated by the facts of the case.” United

States v. Irey, 612 F.3d 1160, 1190 (11th Cir. 2010) (en banc) (quotation omitted).

We have recognized that “there is a range of reasonable sentences from which the

                                           2
               Case: 13-13271     Date Filed: 04/21/2014   Page: 3 of 5


district court may choose.” Talley, 431 F.3d at 788. A sentence that falls within

the guideline range is one indicator of a reasonable sentence. Id. A sentence

imposed well below the statutory maximum may also be an indicator of

reasonableness. United States v. Gonzalez, 550 F.3d 1319, 1324 (11th Cir. 2008).

                                    II. Discussion

      First, Aguayo contends that U.S.S.G § 2G2.2 should be ignored because it

has been modified by Congress instead of being independently created by the

Sentencing Commission.        Aguayo’s theory has several problems.        We have

previously rejected this argument. United States v. Irey, 612 F.3d at 1212 n.32.

Even putting that aside, Aguayo’s guideline range was calculated under U.S.S.G. §

2G2.1, not § 2G2.2.          Finally, Aguayo fundamentally misunderstands the

relationship between this court and Congress. Congress passes laws, and this court

applies them to the cases before us. The fact that Congress directly intervened to

set this guideline does not give it less legitimacy.

      Second, Aguayo contends that his sentence is substantively unreasonable

because the district court did not give sufficient weight to the nature of the

restraining order against him, his familial support, and his mental health condition.

However, the record reveals that the district court considered all of these factors.

And, the weight given to any specific § 3553(a) factor is committed to the sound

discretion of the district court. United States v. Williams, 526 F.3d 1312, 1322

                                           3
              Case: 13-13271     Date Filed: 04/21/2014    Page: 4 of 5


(11th Cir. 2008). Aguayo has not shown that the district court abused its discretion

by giving an improper factor significant weight or by committing a clear error of

judgment in balancing the proper factors. See Irey, 612 F.3d at 1189.

      Aguayo’s sentence was substantively reasonable in light of the totality of the

circumstances and the § 3553(a) factors. As the district court noted, the offense

was serious due to the age of the minor involved. Furthermore, the need to protect

the public was high due to Aguayo’s troubling stalking behavior. However, in

light of Aguayo’s young age, his lack of criminal history, his promising future, and

his treatable mental health problems, the district court granted a substantial

downward variance and imposed a sentence of 150 months imprisonment, which is

60 months below the low end of the applicable guideline range. See U.S.S.G          §

2G2.1. We would ordinarily expect such a sentence to be reasonable. See Talley,
431 F.3d at 788. And it is in this case.

      Aguayo’s lifetime term of supervised release was also substantively

reasonable, in light of the previously mentioned factors and the Sentencing

Commission’s policy statement that “[i]f the . . . offense of conviction is a sex

offense, . . . the statutory maximum term of supervised release is recommended.”

U.S.S.G. § 5D1.2(b)(2). The lifetime term of supervised release is within the

applicable guideline range. See U.S.S.G. § 5D1.2(b)(2), (c); see 18 U.S.C. §

3583(k). We would ordinarily expect such a sentence to be reasonable, Talley, 431

                                           4
                Case: 13-13271     Date Filed: 04/21/2014   Page: 5 of 5
F.3d at 788. Aguayo has not met his burden of showing that it is outside the range

of reasonable sentences dictated by the facts of the case. See Irey, 612 F.3d at

1190.

                                    III. Conclusion

        The district court did not abuse its discretion, and we affirm.

        AFFIRMED.




                                            5